Title: To James Madison from William Johnson Jr., 18 April 1804 (Abstract)
From: Johnson, William, Jr.
To: Madison, James


18 April 1804, Charleston. “I have the honor to acknowledge the receipt of your Communications of the 30th & 31 March accompanying a Commission constituting me One of the Associate Justices of the United States, together with the President’s arrangment of the Circuits. I will trouble you Sir, to present my Acknowledgments to the President for this Mark of Attention and Confidence, & to communicate my willingness to accept the Appointment. But Sir as the Offer of this Commission was to me totally unexpected I shall be under the Necessity to postpone the Resignation of my present Commission as a Judge of this State until the 1st May next. A Debt of Gratitude to a State which has honord me with its Confidence, and an Anxiety to promote the Interests of the So Carolina College of which I am a Trustee only ex Officio, will I flatter myself excuse this Delay to the President. Nor Sir can it be productive of any ill Effects in the Administration of Justice on this Circuit as the Court at Savannah does not sit until the 6 May so that I shall be in full Time to attend.”
